Morton, J.
The bond related to a deposit supposed to belong to the estate of Ellen Murphy, of whose will the principal on the bond, Daniel W. Murphy, was executor. The bank-book containing the deposit was believed to have been lost. The parties to the bond all proceeded on the ground that the deposit belonged to Ellen Murphy. The object of the bond was not to protect the bank against the payment of the money, if it should turn out that it never belonged to Ellen Murphy, for no question of that kind was raised, but to save the bank harmless in case it should appear that for any reason Murphy was not entitled to .it as executor. The bond was not a general bond of indemnity. This appears from the recitals and conditions, as well as from the circumstances under which it was given, and we think it would be imposing on the sureties a liability not warranted by the facts, or by a reasonable construction of the instrument, to hold them liable for the payment of another person’s money by the bank through its own mistake to Murphy. The sureties did not agree to indemnify the bank against its own error.
It may be doubted also whether the bond is not void on account of the mistake under which the parties to it labored as *307to the existence of the deposit to which it related. Rice v. Dwight Manuf. Co. 2 Cush. 80. Spurr v. Benedict, 99 Mass. 463. Conant v. Newton, 126 Mass. 105.

Judgment on the verdict.